--------------------------------------------------------------------------------

Exhibit 10.2


EMPLOYMENT AGREEMENT


This AGREEMENT is entered into by and between LiveDeal, Inc. ("Company"), and
Dean Heistad ("Employee"), effective October 1, 2008.


WHEREAS, Company and Employee desire to enter into an Agreement setting forth
the terms and conditions of Employee’s employment with Company;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Employer and Employee agree as follows:


1.
Role and Term of Agreement.



 
a.
Role.



Employee shall serve as Vice President, Technology Strategy. In this role,
Employee reports to the Company’s CEO.


 
b.
Initial Term; Extensions.



The term of this Agreement shall be from January 5, 2009 through December 31,
2009.  The Agreement may be extended beyond December 31, 2009 upon mutual
agreement of the parties with 30 days written notice.


2.
Duties and Responsibilities.



Employee shall perform all of the duties of Vice President, Technology Strategy
as well as such other tasks as may be assigned by the Company’s CEO, which may
include duties outside the usual scope of the basic job description.


3.
Compensation.



 
a.
Base Salary.



Employee shall be paid a base salary of $180,000 per year. Salary will be paid
in accordance with the Company’s payroll policy then in force.


 
b.
Incentive Compensation.



 In addition to the above, Employee will receive the following Incentive
Compensation:


$20,000 paid quarterly, based on achieving milestones set mutually with the
Company’s CEO. The particulars of these milestones will be set in a document to
be delivered to you within 30 days of the initiation of your employment with the
Company.


 
c.
Shares Compensation.

 
 
1

--------------------------------------------------------------------------------

 
 
Subject to the Company’s Common Stock Option Plan, the vote of the Company’s
Board of Directors, and approval by the Company’s shareholders, Company will
offer Employee, for his work as Executive Vice President, the option to purchase
50,000 shares in the Company. Options will vest on the following four-year
schedule: 25% on the one-year anniversary of your employment with the Company
and then 1/36th per month for the next 36 months, provided that you remain an
employee in good standing at the end of each month.


In the event the Company experiences a “Change of Control” in ownership, which
is defined as an entity not currently an investor in the company owning more
than 50% of the total shares outstanding and/or owning materially all the
operating assets of the company, vesting of Employee’s options under this
agreement will immediately accelerate 12 months forward.




 
d.
Withholding and Deductions.



All compensation paid to Employee shall be subject to withholding and deductions
required by law.


4.
Other Employment Benefits.



 
a.
Medical Benefits.



Employee and Employee‘s eligible spouse and dependants, if any, shall be
entitled to participate in Employer‘s medical plan, if any, pursuant to the
plan’s terms and conditions and subject to the plan’s eligibility requirements.
Nothing in this Agreement shall preclude Employer from terminating or amending
any employee benefit plan or program from time to time.


 
b.
Vacation Leave.



Employee shall be entitled to vacation leave and personal days in accordance
with Company’s written policies regarding the accrual and use of vacation and
personal days.


 
c.
Holidays.



Employee shall be entitled to those paid holidays recognized by Employer.


 
d.
Retirement.



Employee shall be entitled to participate in Employer’s retirement plan, if any,
subject to that plan’s eligibility requirements and contribution limits.


 
e.
Expense Reimbursement



Employee shall be entitled to reimbursement of reasonable business-related
expenses upon providing satisfactory documentation to the Employer.
 
 
2

--------------------------------------------------------------------------------

 
 
5.
Location.  Employee acknowledges that his employment will require him to spend
substantial time at the Company’s offices in Las Vegas and Santa Clara, as well
as at other locations the Company may require from time to time.



6.
Termination of Agreement.



Employer may terminate this agreement with or without cause at any time.


  If the termination is without cause, Employee shall be entitled to a lump sum
payment of  pay in a sum equivalent to that required by applicable law at the
time of termination, to be paid to Employee within 15 days of receiving notice
of his termination (the “Severance”). If Employee agrees to execute and deliver
a release to Employer upon such a termination whereby Employee expressly and
unconditionally agrees to release and forever discharge Employer, its
affiliates, attorneys, agents, successors and assigns, jointly and individually,
of and from any and all possible claims, rights, demands, costs, actions, causes
of action, obligations, damages, and liabilities (“claims”) whether known or
unknown and of whatever kind or nature, which arose on or before the date of
termination of the Employee, arising out of or in any way related to, or as a
consequence of, Employee’s employment or other affiliation with the Employer,
the terms and conditions of that employment, and the termination of such
employment, as well as the continuing effects thereof, then Employee shall be
paid one month of Employee’s base pay for each full year of employment of
Employee by the Company in consideration for such a release of claims by
Employee.
 
If the termination is with cause, Employee shall not be entitled to any
compensation beyond the termination of his employment, nor shall he be entitled
to notice, beyond that required by law. "Cause" for purposes of this Agreement
shall include: (i) conviction of a felony, any act involving moral turpitude, or
a misdemeanor where imprisonment is imposed, (ii) commission of any act of
theft, fraud, material dishonesty, or falsification of any employment or other
records belonging to Employer, (iii) improper disclosure of the confidential or
proprietary information of Employer, (iv) any material breach of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach, (v) a course of conduct amounting to gross incompetence or
violation of Employer‘s employment policies, including but not limited to its
policies against discrimination and harassment, (vi) misappropriation of funds
or property of Employer.


Employee may terminate this Agreement at any time, upon 30 days' notice to the
Employer.  Upon such termination by Employee, he shall provide reasonable
assistance to the Employer in locating a successor. Upon such termination by
Employee, Employee hereby expressly and unconditionally releases and forever
discharges Employer, its affiliates, attorneys, agents, successors and assigns,
jointly and individually, of and from any and all claims, whether known or
unknown and of whatever kind or nature, which arose on or before the date of
termination of the Employee, arising out of or in any way related to, or as a
consequence of, Employee’s employment or other affiliation with the Employer,
the terms and conditions of that employment, and the termination of such
employment, as well as the continuing effects thereof.
 
 
3

--------------------------------------------------------------------------------

 


7.
Non-Competition.



During employment with Employer, Employee will not compete with Employer's
present or contemplated business, nor will Employee plan or organize any
competitive business activity.  Employee will not enter into any agreement which
conflicts with Employee’s duties or obligations to Employer.  Employee will not
during employment with Employer, and for one year thereafter, without Employer's
express written consent, solicit or encourage any employee, agent, independent
contractor, supplier, or consultant to terminate or alter a relationship with
Employer and/or its employees.


8. Confidentiality.


Employee agrees, except as required by law, to keep confidential and not
discuss, disclose, or reveal, directly or indirectly, the terms of this
Agreement to any person, corporation or entity with the exception of members of
Employee’s immediate family, Employee’s attorney or Employee’s
accountant.  Employee also agrees to keep confidential all non-public Employer
business, personnel and financial information, acquired or used while Employee
is employed by or otherwise associated with Employer.


Employer and Employee acknowledge and agree that during the term of this
Agreement and in the course of performing Employee’s duties hereunder, Employee
shall have access to and become acquainted with Proprietary and Confidential
Information concerning the operation of Employer.


Proprietary Information is all information and any idea whatever form, tangible
or intangible, pertaining in any manner to the business of Employer, or its
employees, consultants, or business associates, which was produced by any
employee or consultant of Employer in the course of his or her employment or
consulting relationship or otherwise produced or acquired by or on behalf of
Employer. All Proprietary Information not generally known outside of Employer's
organization or that of its customers, and all Proprietary Information so known
only through improper means, shall be deemed “Confidential Information”. By
example and without limiting the foregoing definition, Proprietary and
Confidential Information shall include, but not be limited to:


(i)        formulas, research and development techniques, processes, trade
secrets, computer programs, software, electronic codes, mask works, inventions,
innovations, patents, patent applications, discoveries, improvements, data,
know-how, formats, test results, and research projects;


(ii)       information about costs, profits, markets, sales, contracts and lists
of distributors;


(iii)      business, marketing, and strategic plans;
 
 
4

--------------------------------------------------------------------------------

 


(iv)      forecasts, unpublished financial information, budgets, projections,
and customer identities, contact information, characteristics, preferences and
agreements;


(v)       Employee personnel files and compensation information.


“Confidential Information” includes all information that has or could have
commercial value or other utility in the business in which Employer is engaged
or contemplates engaging, and all information of which the unauthorized
disclosure could be detrimental to the interests of Employer, whether or not
such information is identified as Confidential Information by Employer.


Employer owns and has developed and compiled, and will develop and compile,
certain trade secrets, proprietary techniques and other Confidential Information
which have great value to its business. This Confidential Information includes
not only information disclosed by Employer to Employee, but also information
developed or learned by Employee during the course of employment with Employer.


Employee will not, directly or indirectly, use, make available, sell, disclose
or otherwise communicate to any third party, other than in Employee’s assigned
duties and for the benefit of Employer, any of Employer's Confidential
Information, either during or after employment with Employer.  Employee
acknowledges being aware that the unauthorized disclosure of Confidential
Information may be highly prejudicial to its interests, an invasion of privacy,
and an improper disclosure of trade secrets.


Employee further agrees that all files, records, documents, equipment, and
similar items relating to Employer's business, whether prepared by Employee or
others, are and shall remain exclusively the property of Employer.


The obligations contained in this section shall survive termination of this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 


9.  Proprietary Rights, Inventions and New Ideas.


 
a.
Definition.



The term “Subject Ideas or Inventions” includes any and all ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware
or software, original works of authorship, formulas, discoveries, patents,
copyrights, copyrightable works, products, marketing and business ideas, and all
improvements, know-how, data, rights, and claims related to the foregoing that,
whether or not patentable, are conceived, developed or created which: (i) relate
to the current or contemplated business or activities of Employer; (ii) relate
to the actual or demonstrably anticipated research or development of Employer;
(iii) result from any work performed by Employee for Employer; (iv) involve the
use of the equipment, supplies, facilities or trade secrets of Employer; (v)
result from or are suggested by any work done by Employer or at the request of
Employer, or any projects specifically assigned to Employee; or (vi) result from
Employee’s access to any of the memoranda, notes, records, drawings, sketches,
models, maps, customer lists, research results, data, formulae, specifications,
inventions, processes, equipment or other materials of Employer (collectively,
“Employer Materials”).


 
b.
Employer Ownership.



To the fullest extent permitted by law, all right, title and interest in and to
all Subject Ideas and Inventions, including but not limited to all registrable
and patent rights which may subsist therein, shall be held and owned solely by
Employer, and where applicable, all Subject Ideas and Inventions shall be
considered works made for hire.  Employee shall mark all Subject Ideas and
Inventions with the copyright or other proprietary notice of Employer, as
directed by Employer, and shall take all actions deemed necessary by Employer to
protect the rights of those parties therein.  In the event that the Subject
Ideas and Inventions shall be deemed not to constitute works made for hire, or
in the event that Employee should otherwise, by operation of law, be deemed to
retain any rights (whether moral rights or otherwise) to any Subject Ideas and
Inventions, Employee agrees to assign to Employer, without further
consideration, Employee=s entire right, title and interest in and to each and
every such Subject Idea and Invention.


The obligations contained in this section shall survive termination of this
Agreement.


10.  Assignment and Transfer.


Employee's rights and obligations under this Agreement shall not be transferable
by assignment or otherwise, and any purported assignment, transfer or delegation
thereof shall be void.  This Agreement shall inure to the benefit of, and be
binding upon and enforceable by, any purchaser of substantially all of
Employer's assets, any corporate successor to Employer or any assignee thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
11.  No Inconsistent Obligations.


Employee is aware of no obligations, legal or otherwise, inconsistent with the
terms of this Agreement or with undertaking employment with Employer.  Employee
will not disclose to Employer, or use, or induce Employer to use, any
proprietary information or trade secrets of others, including prior employers of
Employee.  Employee represents and warrants that Employee has returned all
property and confidential information belonging to all prior employers.


11.
Miscellaneous.



 
c.
Attorneys' Fees.



Should either party hereto, or any heir, personal representative, successor or
assign of either party hereto, resort to legal proceedings in connection with
this Agreement or Employee's employment with Employer, the party or parties
prevailing in
such legal proceedings shall be entitled, in addition to such other relief as
may be granted, to recover its or their reasonable attorneys' fees and costs in
such legal proceedings from the non-prevailing party or parties.


 
d.
Governing Law and Forum Selection.



This Agreement shall be governed by and construed in accordance with the laws of
the State of California without regard to its conflict of law principles and any
dispute arising under this Agreement shall be adjudicated exclusively in the
state and federal courts of Santa Clara County.


 
e.
Entire Agreement.



This Agreement contains the entire agreement and understanding between the
parties hereto and supersedes any prior or contemporaneous written or oral
agreements, representations and warranties between them respecting the subject
matter hereof.


 
f.
Amendment.



This Agreement may be amended only by a writing signed by Employee and by a duly
authorized representative of Employer.


 
g.
Severability.



If any term, provision, covenant or condition of this Agreement, or the
application thereof to any person, place or circumstance, shall be held to be
invalid, unenforceable or void, the remainder of this Agreement and such term,
provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.
 
 
7

--------------------------------------------------------------------------------

 
 
 
h.
Construction.



The headings and captions of this Agreement are provided for convenience only
and are intended to have no effect in construing or interpreting this
Agreement.  The language in all parts of this Agreement shall be in all cases
construed according to its fair meaning and not strictly for or against Employer
or Employee.


 
i.
Rights Cumulative.



The rights and remedies provided by this Agreement are cumulative, and the
exercise of any right or remedy by either party hereto (or by its successor),
whether pursuant to this Agreement, to any other agreement, or to law, shall not
preclude or waive its right to exercise any or all other rights and remedies.


 
j.
Nonwaiver.



No failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
that right or any other right, power or privilege.  All waivers by either party
hereto must be contained in a written instrument signed by the party to be
charged and, in the case of Employer, by an officer of Employer (other than
Employee) or other person duly authorized by Employer.




 
k.
Notices.



Any notice, request, consent or approval required or permitted to be given under
this Agreement or pursuant to law shall be sufficient if in writing, and if and
when sent by certified or registered mail, with postage prepaid, to Employee's
residence (as noted in Employer's records), or to Employer's principal office,
as the case may be.
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.




By:
/s/  Mike Edelhart
 
/s/ Dean Heistad
 
Mike Edelhart, CEO Live Deal, Inc.
 
Dean Heistad
       
Dated: October 1, 2008
 
Dated: October 1, 2008

 
 
9

--------------------------------------------------------------------------------